EXHIBIT 10.32

AGREEMENT

THIS AGREEMENT made as of the 25th day of October, 2012.

B E T W E E N:

Oppenheimer Holdings Inc., a Delaware corporation (hereinafter referred to as
the “Corporation”)

- and -

[•],

(hereinafter referred to as the “Indemnified Party”)

WHEREAS:

 

A. WHEREAS, highly competent persons have become more reluctant to serve as
officers of public corporations unless they are provided with adequate
protection through insurance and adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation;

 

B. WHEREAS, the Corporation maintains on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Corporation and its
subsidiaries from certain liabilities, the By-laws of the Corporation (the
“By-Laws”) each requires indemnification of officers, and Indemnified Party may
also be entitled to indemnification pursuant to the Delaware General Corporation
Law, as amended (the “DGCL”);

 

C. WHEREAS, Section 145 of the DGCL (a copy of which is attached hereto as
Exhibit A) expressly provides that the indemnification provisions set forth
therein are not exclusive, and thereby contemplates that contracts may be
entered into between the Corporation and officers of the Corporation (the
“Board”), and other persons with respect to indemnification;

 

D. WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining officers, which is a result of the uncertainties relating to
insurance and statutory indemnification, is detrimental to the best interests of
the Corporation’s stockholders and that the Corporation should act to assure
such persons that there will be increased certainty of such protection in the
future;

 

E. WHEREAS, the Board has determined that it is reasonable, prudent and
necessary for the Corporation contractually to obligate itself to indemnify, and
to advance expenses on behalf of, the Indemnified Party to the fullest extent
permitted by applicable law so that he will serve or continue to serve the
Corporation free from undue concern that he will not be so indemnified;



--------------------------------------------------------------------------------

F. WHEREAS, this Agreement is a supplement to and in furtherance of the
Certificate of Incorporation (the “Certificate”), By-laws and any resolutions
adopted pursuant thereto, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnified Party thereunder; and

 

G. WHEREAS, Indemnified Party may not be willing to continue to serve as an
officer without the protection of a contractual obligation on the part of the
Corporation to indemnify Indemnified Party, and the Corporation desires
Indemnified Party to serve in such capacity. Indemnified Party is willing to
serve, continue to serve and to take on additional service for or on behalf of
the Corporation on the condition that he be indemnified as set forth in this
Agreement.

NOW THEREFORE in consideration of the premises and the covenants and agreements
herein contained and for other good and valuable consideration (the receipt and
adequacy of which is hereby acknowledged by each of the parties hereto), and in
consideration of the Indemnified Party’s consenting to continue to act as an
officer of the Corporation or, at the request of the Corporation, consenting to
act as an officer or a person acting in a similar capacity of any other entity,
the parties hereby agree each with the others as follows:

 

1. Definitions

 

1.1 “After-Tax Basis” means in connection with an indemnity payment (the
“initial payment”) to the Indemnified Party that in addition to the initial
payment the Corporation shall pay the Indemnified Party an additional amount
(the “gross-up amount”) such that (i) the initial payment, plus (ii) the
gross-up amount, less (iii) any increase in the federal, state or local income
taxes actually payable by the Indemnified Party as a result of its receipt of
the initial payment and the gross-up amount, and taking into account the tax
effect (including any tax savings) resulting from the events or payments giving
rise to the initial payment, shall equal the initial payment. For purposes of
determining the gross-up amount, the Indemnified Party shall not be required to
disclose his or her personal financial information, but may tender a certificate
of a certified public accountant stating that such accountant has reviewed the
tax position of the Indemnified Party and calculated on a pro forma basis the
gross-up amount required to make the Indemnified Party whole in accordance with
this Agreement.

 

1.2 “Corporate Status” describes the status of a person who is or was an
officer, employee or agent of the Corporation or its successors or of any other
corporation, limited liability company, partnership or joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of the Corporation or its successors.

 

2



--------------------------------------------------------------------------------

1.3 “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also shall include
(i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent, (ii) any federal, state, local or foreign taxes imposed on
Indemnified Party as a result of the actual or deemed receipt of any payments
under this Agreement, (iii) all interest, assessments and other charges paid or
payable in connection with or in respect of the Expenses, and (iv) for purposes
of Section 2.9 only, Expenses incurred by Indemnified Party in connection with
the interpretation, enforcement or defense of Indemnified Party’s rights under
this Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by Indemnified Party or the amount of judgments or
fines against Indemnified Party.

 

1.4 “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Corporation or otherwise and
whether of a civil, criminal, administrative or investigative nature, in which
Indemnified Party was, is or will be involved as a party or otherwise by reason
of the fact that Indemnified Party is or was an officer of the Corporation, by
reason of any action taken by him or of any action on his part while acting as
an officer of the Corporation, or by reason of the fact that he is or was
serving at the request of the Corporation as an officer, employee or agent of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, in each case whether or not serving in such capacity
at the time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses can be provided under this Agreement;
except one initiated by an Indemnified Party to enforce his rights under this
Agreement.

 

1.5 References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the best interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in
the best interests of the Corporation as referred to in this Agreement.

 

2. Indemnification

 

2.1 The Corporation shall indemnify, on an After-Tax Basis, the Indemnified
Party and the Indemnified Party’s heirs and legal representatives in accordance
with the provisions of this Section 2 if Indemnified Party is, or is threatened
to be made, a party to or a participant in any Proceeding to the fullest extent
permitted by applicable law against all Expenses, judgments, fines and amounts
paid in settlement actually and reasonably incurred by Indemnified Party or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein; provided that it is determined (in accordance with Section 2.9) in the
specific case that indemnification of such person is permissible under the
circumstances because such person has met the standard of conduct for
indemnification specified in Section 145 of the DGCL.

 

3



--------------------------------------------------------------------------------

2.2 Notwithstanding any other provisions of this Agreement, to the fullest
extent permitted by applicable law and to the extent that Indemnified Party is a
party to (or a participant in) and is successful, on the merits or otherwise, in
any Proceeding or in defense of any claim, issue or matter therein, in whole or
in part, the Corporation shall indemnify, on an After-Tax Basis, Indemnified
Party against all Expenses actually and reasonably incurred by him in connection
therewith. If Indemnified Party is not wholly successful in such Proceeding but
is successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify,
on an After-Tax Basis, Indemnified Party against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. If the Indemnified Party is not wholly
successful in such Proceeding, the Corporation also shall indemnify, on an
After-Tax Basis, Indemnified Party against all Expenses reasonably incurred in
connection with a claim, issue or matter related to any claim, issue, or matter
on which the Indemnified Party was successful. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

2.3 Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by applicable law and to the extent that Indemnified Party is, by
reason of his Corporate Status, a witness in any Proceeding to which Indemnified
Party is not a party, he shall be indemnified, on an After-Tax Basis, against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

 

2.4 Notwithstanding any limitation in Section 2.2 or Section 2.3, the
Corporation shall indemnify, on an After-Tax Basis, Indemnified Party to the
fullest extent permitted by applicable law if Indemnified Party is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Corporation to procure a judgment in its favor) against all
Expenses, judgments, fines and amounts paid in settlement (provided however,
that any such settlement was made in accordance with Section 2.10 hereunder)
actually and reasonably incurred by Indemnified Party in connection with the
Proceeding.

 

  (a) For purposes of Section 2.4, the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:

 

  (i) to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL, and

 

4



--------------------------------------------------------------------------------

  (ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its directors or officers.

 

2.5 The Corporation may advance moneys to the Indemnified Party, and the
Indemnified Party’s heirs and legal representatives, for costs, charges and
expenses of a Proceeding upon (i) receipt of a written affirmation of
Indemnified Party’s good faith belief that he has met the standard of conduct
prescribed by the DGCL; (ii) receipt of an undertaking of Indemnified Party to
repay the amount paid by the Corporation if it is ultimately determined that
Indemnified Party is not entitled to indemnification by the Corporation; and
(iii) a determination (made in accordance with Section 2.9) that the facts then
known to those making the determination would not preclude indemnification under
the DGCL. Advances shall be unsecured and interest free. Advances shall be made
without regard to Indemnified Party’s ability to repay the expenses and without
regard to Indemnified Party’s ultimate entitlement to indemnification under the
other provisions of this Agreement. Advances shall include any and all
reasonable Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Corporation to support the advances claimed. This Section 2.5 shall not
apply to any claim made by Indemnified Party for which indemnity is excluded
pursuant to Section 4. The Indemnified Party and the Indemnified Party’s heirs
and legal representatives shall repay such moneys if the Indemnified Party does
not meet the standard of conduct prescribed by the DGCL.

 

2.6 All Expenses to be paid by the Corporation to the Indemnified Party
hereunder will be paid promptly by the Corporation as they are incurred or, at
the request of the Indemnified Party, advanced on behalf of the Indemnified
Party against delivery of invoices therefor (prior to an ultimate determination
as to whether the Indemnified Party is entitled to be indemnified by the
Corporation on account thereof); and, in any event, within thirty (30) days of
receipt by the Corporation of the invoices therefor; provided, however, that if
it shall ultimately be determined by final decision of a court of competent
jurisdiction that the Indemnified Party is not entitled to be indemnified on
account of any Expenses for which the Indemnified Party has received payment or
reimbursement, the Indemnified Party shall repay such amount to the Corporation
within ninety (90) days of receipt by the Indemnified Party of an accounting in
writing from the Corporation of the amount owing.

 

2.7 Any indemnification to be made to the Indemnified Party under this Agreement
shall not be affected by any remuneration that the Indemnified Party shall have
received, or to which the Indemnified Party may be entitled, at any time for
acting as a director or officer of the Corporation or, at the request of the
Corporation, as a director or officer, or as an individual acting in a similar
capacity, of another entity.

 

2.8 The termination of any Proceeding by judgment, order, or settlement will
not, of itself, create any presumption that the Indemnified Party did not act
honestly and in good faith with a view to the best interests of the Corporation,
or entity and, with respect to any criminal or administrative action or
proceeding that is enforced by monetary penalty the Indemnified Party had
reasonable grounds for believing that the Indemnified Party’s conduct was
lawful.

 

5



--------------------------------------------------------------------------------

2.9 The determination on behalf of the Corporation that the Indemnified Party is
not entitled to be indemnified under this Agreement, the DGCL or the Certificate
or the By-laws against Expenses reasonably incurred shall be made by independent
legal counsel selected mutually by the Corporation and the Indemnified Party. If
the Corporation and the Indemnified Party cannot agree as to an independent
legal counsel to make such determination within 45 days of the Corporation
notifying the Indemnified Party of its decision that the Indemnified Party is
not entitled to indemnification or, if independent legal counsel selected in
accordance herewith fails to make a determination as to the right of the
Indemnified Party to indemnification hereunder within 45 days of the selection
of the independent counsel, the Indemnified Party or the Corporation shall have
the right to apply to a court of competent jurisdiction for such a determination
While any determination is being made, the Indemnified Party shall be entitled
to indemnification in accordance with this Agreement, the DGCL, the Certificate
or the By-laws. Notwithstanding any such determination, unless made by a court
of competent jurisdiction, the right of the Indemnified Party to indemnification
or advances of costs, charges and expenses as provided in the Agreement, the
DGCL, the Certificate or the By-laws shall be enforceable by the Indemnified
Party in any court of competent jurisdiction. The burden of proving that the
Indemnified Party is not entitled to indemnification under this Agreement, the
DGCL, the Certificate or the By-laws shall be on the Corporation. Neither the
failure of the Corporation to have made a determination prior to the
commencement of such Proceeding that indemnification is proper in the
circumstances because the Indemnified Party has met the applicable standard of
conduct, nor an actual determination by the Corporation that the Indemnified
Party has not met such applicable standard of conduct shall be a defense to the
action or create a presumption that the Indemnified Party has not met the
applicable standard of conduct. Costs and expenses, including legal fees,
reasonably incurred by the Indemnified Party in connection with establishing the
Indemnified Party’s right to indemnification, in whole or in part, in any such
action shall also be indemnified by the Corporation.

 

2.10 The Indemnified Party shall give prompt written notice to the Corporation
of any Proceeding with respect to which the Indemnified Party seeks
indemnification and, unless a conflict of interest exists between the
Indemnified Party and the Corporation with respect to such Proceeding, the
Indemnified Party shall permit the Corporation to assume the defense of such
claim or action with counsel of its choice. Whether or not such defense is
assumed by the Corporation, the Corporation will not be subject to any liability
for any settlement made without its consent. The Corporation, if it assumes such
defense, will not consent to any judgment or order or enter into any settlement
that does not include, as an unconditional term thereof, the giving by the
claimant or plaintiff to the Indemnified Party of a release from all liability
with respect to such Proceeding. If the Corporation is not entitled to, or does
not elect to assume the defense of a claim, action or proceeding, the
Corporation will not be obligated to pay the costs, fees and expenses of more
than one counsel (which for these purposes includes a legal firm) for the
Indemnified Party and any other directors or officers of the Corporation who are
indemnified pursuant to similar indemnity agreements with respect to such
Proceeding, unless a conflict of interest shall exist between the Indemnified
Party and any other indemnified party with respect to such Proceeding, in which
event the Corporation will be obligated to pay the fees and expenses of an
additional counsel for each indemnified party or group of indemnified parties
with whom a conflict of interest exists. In addition, the Indemnified Party
shall give the Corporation such information and co-operation regarding such
Proceeding as it may reasonably require and as shall be within the Indemnified
Party’s power.

 

6



--------------------------------------------------------------------------------

2.11 The Corporation’s obligation to indemnify the Indemnified Party hereunder
is in addition to any other rights to which the Indemnified Party may be
otherwise entitled by operation of law, the Certificate, the By-laws, a vote of
the Corporation’s stockholders or directors or otherwise and will be available
to the Indemnified Party whether or not the claim asserted against the
Indemnified Party is based on matters which occurred before the date of this
Agreement. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnified Party under
this Agreement in respect of any action taken or omitted by such Indemnified
Party. To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Certificate, By-laws and this
Agreement, it is the intent of the parties hereto that Indemnified Party shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy

 

3. Directors & Officers Insurance

 

3.1 The Corporation hereby represents and warrants that Exhibit A contains a
complete list of the policies of directors’ and officers’ liability insurance
purchased by the Corporation, together with the amounts and deductibles related
thereto, and that such policies are in full force and effect.

 

3.2 The Corporation hereby covenants and agrees that, so long as the Indemnified
Party shall continue to serve as a director or officer of the Corporation or, to
the extent applicable, as a director or officer of a subsidiary of the
Corporation, and thereafter so long as the Indemnified Party shall be subject to
any possible claim or threatened, pending or completed Proceeding, by reason of
the fact that the Indemnified Party was a director or officer of the Corporation
or, to the extent applicable, a director or officer of a subsidiary of the
Corporation, the Corporation shall maintain in full force and effect directors’
and officers’ liability insurance as set forth in Exhibit B or substitute
policies issued by one or more reputable insurers providing in all respects
coverage at least comparable to and in the same amount as that provided under
the policies identified in Exhibit B.

 

7



--------------------------------------------------------------------------------

3.3 In all policies of directors’ and officers’ insurance maintained by the
Corporation, the Indemnified Party shall be named as an insured in such manner
as to provide the Indemnified Party the same rights and benefits, subject to the
same limitations, as are accorded to the Corporation’s directors or officers
most favourably insured by such policy.

 

3.4 The Corporation shall have no obligation to maintain directors’ and
officers’ insurance if the Corporation determines in good faith that such
insurance is not reasonably available. For purposes of this determination,
premium costs for such insurance up to 135% of the premium costs for the
preceding policy year for directors’ and officers’ insurance shall be deemed to
be insurance that is reasonably available. The limits of liability and
applicable retention amounts for the current directors’ and officers’ insurance
policy are listed in Exhibit B. To the extent that the Corporation determines in
good faith that such insurance is not reasonably available it will notify each
director and officer of the Corporation, to the extent practicable, at least ten
business days prior to the expiration of the current policy.

 

4. Exceptions

 

4.1 Any other provision herein to the contrary notwithstanding, pursuant to the
terms of this Agreement the Corporation shall not be obligated:

 

  (a) To indemnify or advance expenses to the Indemnified Party with respect to
Proceedings initiated or brought voluntarily by the Indemnified Party and not by
way of defense, unless (i) the Proceedings were brought to establish or enforce
a right to indemnification under this Agreement, the DGCL or any other statute
or law, (ii) the Board authorized the Proceeding (or any part of any Proceeding)
prior to its initiation or (iii) the Corporation provides the indemnification,
in its sole discretion, pursuant to the powers vested in the Corporation under
applicable law; or

 

  (b) To indemnify the Indemnified Party for any expenses incurred by the
Indemnified Party with respect to any claim, action or proceeding instituted to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that any of the material assertions made by the Indemnified Party in
such Proceedings was not made in good faith or was frivolous; or

 

  (c) To indemnify the Indemnified Party for (i) an accounting of profits made
from the purchase and sale (or sale and purchase) by Indemnified Party of
securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or similar
provisions of state statutory law or common law, or (ii) any reimbursement of
the Corporation by the Indemnified Party of any bonus or other incentive-based
or equity-based compensation or of any profits realized by the Indemnified Party
from the sale of securities of the Corporation, as required in each case under
the Exchange Act; or

 

  (d) To indemnify the Indemnified Party for expenses or liabilities of any type
whatsoever which have been paid directly to the Indemnified Party by an
insurance carrier under a policy of directors’ and officers’ liability insurance
maintained by the Corporation, except with respect to any excess beyond the
amount paid under any insurance policy or other indemnity provision.

 

8



--------------------------------------------------------------------------------

5. General

 

5.1 Nothing in this Agreement is intended to require or shall be construed as
requiring the Corporation to do or fail to do any action in violation of
applicable law. The Corporation’s inability, pursuant to applicable law or court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement.

 

5.2 This Agreement may not be assigned by the Corporation, and shall enure to
the benefit of and be binding upon the parties hereto and their respective
heirs, legal representatives, successors and permitted assigns.

 

5.3 This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to the conflicts of laws provisions
thereof.

 

5.4 To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnified
Party for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnified Party, shall contribute to the amount incurred by Indemnified Party,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Corporation and
Indemnified Party as a result of the event(s) and/or transaction(s) giving cause
to such Proceeding; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and Indemnified Party in connection
with such event(s) and/or transaction(s).

 

5.5 This Agreement may be executed in one or more counterparts and by facsimile
or other electronic transmission, each of which when so executed shall be deemed
to be an original and such counterparts together shall constitute one and the
same instrument.

 

5.6 This Agreement shall not be deemed an employment contract between the
Corporation (or any of its subsidiaries) and Indemnified Party. Indemnified
Party acknowledges that he may be removed as a an officer at any time in
accordance with the Certificate, the By-laws, and the DGCL.

 

5.7 The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained, and this Agreement shall
be construed as if such invalid or unenforceable provision or covenant were
omitted.

 

5.8 In this Agreement where the context so requires words importing number shall
include the singular and plural, words importing gender shall include the
masculine, feminine and neuter genders and words importing persons shall include
firms and corporations and vice versa.

 

9



--------------------------------------------------------------------------------

5.9 No supplement, modification or amendment of this Agreement shall be binding
unless (i) executed in writing by the parties thereto or (ii) a majority of
disinterested (as defined by the rules of the New York Stock Exchange) directors
adopts such supplement, modification or amendment at a meeting duly convened for
that purpose and outside the presence of any director who is a member of
management of the Corporation. To the extent that any supplement, modification
or amendment of this Agreement is made pursuant to (ii) above, such supplement,
modification or amendment shall be binding on each current director or officer
of the Corporation (whether disinterested or not) at the time of such
supplement, modification or amendment. In no event shall any such supplement
modification or amendment be made retroactive to any prior period. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions of this Agreement nor shall any waiver constitute
a continuing waiver.

 

5.10 This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate and the By-laws and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnified Party thereunder.

 

5.11 All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile or other electronic transmission, with
receipt of oral confirmation that such transmission has been received:

 

  (a) If to Indemnified Party, at the address indicated on the signature page of
this Agreement, or such other address as Indemnified Party shall provide to the
Corporation.

 

  (b) If to the Corporation to:

Oppenheimer & Co. Inc.

85 Broad Street

22nd Floor

New, York, NY 10004

U.S.A.

Attention: Chief Executive Officer

With a copy (at the same address) to: General Counsel

or to any other address as may have been furnished to Indemnified Party by the
Corporation.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement under seal as
of the day and year first above written.

 

 

Name:

OPPENHEIMER HOLDINGS INC. By:      

Name:

Title:

 

11



--------------------------------------------------------------------------------

EXHIBIT A

§ 145. Indemnification of officers, directors, employees and agents; insurance.

(a) A corporation shall have power to indemnify any person who was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the corporation) by
reason of the fact that the person is or was a director, officer, employee or
agent of the corporation, or is or was serving at the request of the corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by the person in connection with such action, suit or proceeding if the
person acted in good faith and in a manner the person reasonably believed to be
in or not opposed to the best interests of the corporation, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe the
person’s conduct was unlawful. The termination of any action, suit or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the person did
not act in good faith and in a manner which the person reasonably believed to be
in or not opposed to the best interests of the corporation, and, with respect to
any criminal action or proceeding, had reasonable cause to believe that the
person’s conduct was unlawful.

(b) A corporation shall have power to indemnify any person who was or is a party
or is threatened to be made a party to any threatened, pending or completed
action or suit by or in the right of the corporation to procure a judgment in
its favor by reason of the fact that the person is or was a director, officer,
employee or agent of the corporation, or is or was serving at the request of the
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise against expenses
(including attorneys’ fees) actually and reasonably incurred by the person in
connection with the defense or settlement of such action or suit if the person
acted in good faith and in a manner the person reasonably believed to be in or
not opposed to the best interests of the corporation and except that no
indemnification shall be made in respect of any claim, issue or matter as to
which such person shall have been adjudged to be liable to the corporation
unless and only to the extent that the Court of Chancery or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
such person is fairly and reasonably entitled to indemnity for such expenses
which the Court of Chancery or such other court shall deem proper.

(c) To the extent that a present or former director or officer of a corporation
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsections (a) and (b) of this section, or in defense
of any claim, issue or matter therein, such person shall be indemnified against
expenses (including attorneys’ fees) actually and reasonably incurred by such
person in connection therewith.

 

12



--------------------------------------------------------------------------------

(d) Any indemnification under subsections (a) and (b) of this section (unless
ordered by a court) shall be made by the corporation only as authorized in the
specific case upon a determination that indemnification of the present or former
director, officer, employee or agent is proper in the circumstances because the
person has met the applicable standard of conduct set forth in subsections
(a) and (b) of this section. Such determination shall be made, with respect to a
person who is a director or officer of the corporation at the time of such
determination:

(1) By a majority vote of the directors who are not parties to such action, suit
or proceeding, even though less than a quorum; or

(2) By a committee of such directors designated by majority vote of such
directors, even though less than a quorum; or

(3) If there are no such directors, or if such directors so direct, by
independent legal counsel in a written opinion; or

(4) By the stockholders.

(e) Expenses (including attorneys’ fees) incurred by an officer or director of
the corporation in defending any civil, criminal, administrative or
investigative action, suit or proceeding may be paid by the corporation in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by or on behalf of such director or officer to repay such
amount if it shall ultimately be determined that such person is not entitled to
be indemnified by the corporation as authorized in this section. Such expenses
(including attorneys’ fees) incurred by former directors and officers or other
employees and agents of the corporation or by persons serving at the request of
the corporation as directors, officers, employees or agents of another
corporation, partnership, joint venture, trust or other enterprise may be so
paid upon such terms and conditions, if any, as the corporation deems
appropriate.

(f) The indemnification and advancement of expenses provided by, or granted
pursuant to, the other subsections of this section shall not be deemed exclusive
of any other rights to which those seeking indemnification or advancement of
expenses may be entitled under any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, both as to action in such person’s
official capacity and as to action in another capacity while holding such
office. A right to indemnification or to advancement of expenses arising under a
provision of the certificate of incorporation or a bylaw shall not be eliminated
or impaired by an amendment to the certificate of incorporation or the bylaws
after the occurrence of the act or omission that is the subject of the civil,
criminal, administrative or investigative action, suit or proceeding for which
indemnification or advancement of expenses is sought, unless the provision in
effect at the time of such act or omission explicitly authorizes such
elimination or impairment after such action or omission has occurred.

(g) A corporation shall have power to purchase and maintain insurance on behalf
of any person who is or was a director, officer, employee or agent of the
corporation, or is or was serving at the request of the corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against such
person and incurred by such person in any such capacity, or arising out of such
person’s status as such, whether or not the corporation would have the power to
indemnify such person against such liability under this section.

 

13



--------------------------------------------------------------------------------

(h) For purposes of this section, references to “the corporation” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, shall stand in the same position under
this section with respect to the resulting or surviving corporation as such
person would have with respect to such constituent corporation if its separate
existence had continued.

(i) For purposes of this section, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to any employee benefit plan; and
references to “serving at the request of the corporation” shall include any
service as a director, officer, employee or agent of the corporation which
imposes duties on, or involves services by, such director, officer, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the corporation” as referred to in this
section.

(j) The indemnification and advancement of expenses provided by, or granted
pursuant to, this section shall, unless otherwise provided when authorized or
ratified, continue as to a person who has ceased to be a director, officer,
employee or agent and shall inure to the benefit of the heirs, executors and
administrators of such a person.

(k) The Court of Chancery is hereby vested with exclusive jurisdiction to hear
and determine all actions for advancement of expenses or indemnification brought
under this section or under any bylaw, agreement, vote of stockholders or
disinterested directors, or otherwise. The Court of Chancery may summarily
determine a corporation’s obligation to advance expenses (including attorneys’
fees).

8 Del. C. 1953, § 145; 56 Del. Laws, c. 50; 56 Del. Laws, c. 186, § 6; 57 Del.
Laws, c. 421, § 2; 59 Del. Laws, c. 437, § 7; 63 Del. Laws, c. 25, § 1; 64 Del.
Laws, c. 112, § 7; 65 Del. Laws, c. 289, §§ 3-6; 67 Del. Laws, c. 376, § 3; 69
Del. Laws, c. 261, §§ 1, 2; 70 Del. Laws, c. 186, § 1; 71 Del. Laws, c. 120, §§
3-11; 77 Del. Laws, c. 14, § 3; 77 Del. Laws, c. 290, §§ 5, 6; 78 Del. Laws, c.
96, § 6.;

 

14



--------------------------------------------------------------------------------

EXHIBIT B

 

Insurer

   Aggregate Limit of Liability*      Retention (Each Loss)

Chartis

   $ 10,000,000       $2,500,000 Securities Claims       $2,500,000 EPLI Claims
      $0 Non-Indemnification Loss       $2,500,000 Indemnifiable Loss      
$2,500,000 All Other Claims

Chubb

   $ 5,000,000 excess $10,000,000      

CNA

   $ 5,000,000 excess $15,000,000      

Ace

   $ 5,000,000 excess $20,000,000      

Freedom (Nationwide)

   $ 5,000,000 excess $25,000,000      

XL Specialty

   $ 2,500,000       Excess Side-A Difference-in-Conditions (DIC)   

 

 

    

Total

   $ 32,500,000      

 

* Inclusive of Defense Costs, Charges & Expenses